Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s amendment received on 07/05/2022. Applicant’s election without traverse of Invention I, claims 1-15, is acknowledged. 
Claims 1-20 are pending. Claims 16-20 are withdrawn from consideration as being drawn to a nonelected invention.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In lines 1-2, “…each of the first set of panels comprises a mesh panel and a frame having…” should read --… each panel of the first set of panels comprises a mesh panel and a panel frame having…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 4,266,602, herein “White”).
Regarding claim 1, White discloses: 
a heat exchanger unit (10) (fig. 1), comprising:
a frame (16) having a plurality of side regions (22, 24, 26, 28) and at least one cooler (46/80, 48/80) associated with at least one of the plurality of side regions (22, 24, 26, 28) (fig. 1) (it is noted, the side regions -22, 24, 26, 28- together encompass the coolers -46/80, 48/80-, as can clearly be seen in fig. 1) [col. 3, lines 63-67];
a vertical axis (34) (fig. 1):
an internal volume (the internal space volume of housing -16-) (fig. 1);
a floor (30) (fig. 1) [col. 3, lines 63-66];
a fan (70, 72) disposed above the floor (30) to move air (68) through the internal volume (the internal space volume of housing -16-) (fig. 1) [col. 4, lines 42-46];
a first set (36) of panels (74) (fig. 1 clearly discloses a set -36- including a plurality of panels -74-) disposed between the floor (30) and the fan (70, 72) (fig. 1); and
a vertical curtain (120) disposed between the first set (36) of panels (74) and the fan (70, 72) (clearly seen in fig. 1).
Regarding claim 2, White discloses: 
the vertical curtain (120) extends upwards from the first set (36) of panels (74) and towards the fan (70, 72) (fig. 1).
Regarding claim 3, White discloses: 
the first set (36) of panels (74) is mounted to the floor (30) (fig. 1), and the vertical curtain (120) is mounted to the first set (36) of panels (74) (fig. 1).
Regarding claim 4, White discloses: 
each panel (74) of the first set (36) of panels (74) comprises a mesh panel (76) and a panel frame (the frame where each panel -74- is set, clearly seen in fig. 1) [col. 4, line 64 – col. 5, line 2] having a matting enclosed therein (fig. 1), and the vertical curtain (120) comprises a mesh panel (122) (it is noted, element -122- consists of thermal insulating wool fiberglass which is read a s a mesh since the definition of a mesh is “an interlaced structure”).
Regarding claim 9, White discloses: 
a heat exchanger unit (10) (fig. 1), comprising:
a frame (16) having a plurality of side regions (22, 24, 26, 28) and at least one cooler (46/80, 48/80) associated with at least one of the plurality of side regions (22, 24, 26, 28) (fig. 1) (it is noted, the side regions -22, 24, 26, 28- together encompass the coolers -46/80, 48/80-, as can clearly be seen in fig. 1) [col. 3, lines 63-67];
a vertical axis (34) (fig. 1)
an internal volume (the internal space volume of housing -16-) (fig. 1);
a floor (30) (fig. 1) [col. 3, lines 63-66];
a fan (70, 72) disposed above the floor (30) to move air (68) through the internal volume (the internal space volume of housing -16-) (fig. 1) [col. 4, lines 42-46], the fan (70, 72) having one or more blades [col. 4, lines 42-43];
a fan cylinder assembly having an aeroring (the aeroring formed by the opening of baffle -106- where fan -72 or 74- is mounted, clearly seen in fig. 1), the aeroring having a bottom surface (since the baffle -106- forms the aeroring, the flat bottom surface of the baffle is read as the bottom surface of the aeroring (fig. 1);
a first set (36) of panels (74) (fig. 1 clearly discloses a set -36- including a plurality of panels -74-) disposed between the floor (30) and the fan (70, 72) (fig. 1); and
a vertical curtain (120) disposed between the first set (36) of panels (74) and the fan (70, 72) (clearly seen in fig. 1), the vertical curtain (120) having a top end (131, of fig. 5) that is disposed at a distance from the bottom surface of the aeroring (the aeroring formed by baffle -106- where fan -72 or 74- is mounted) (clearly seen in fig. 1).

Allowable Subject Matter
Claims 5-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763